DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (Claims 1-9), drawn to a sole of a shoe, in the reply filed on 12/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2021.

Response to Amendment
Applicant’s amendment filed 12/21/2021 has been entered – Claim 16 is amended and Claims 10-19 are withdrawn. Claims 1-19 remain pending in the application with Claims 10-19 standing withdrawn as being directed to a nonelected invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, the instant claim recites the limitation “at least four layers of reinforcement fiber including the first reinforcement fiber are buried…” which renders the claim indefinite because the term “reinforcement fiber” lacks proper antecedent basis. Are said reinforcement fibers in the at least four layers of reinforcement fiber limited to the first reinforcement fibers or can said fibers include other reinforcement fibers (such as the second reinforcement fiber recited in Claim 2)? For purposes of examination herein, any reinforcement fiber in the applicable region of the shoe sole will be considered part of the “at least four layers of reinforcement fiber.”

Regarding Claim 4, the instant claim recites the limitation “many, four to fifty, layers of reinforcement fiber including the first reinforcement fiber are buried…” which renders the claim indefinite for the reasons discussed with respect to Claim 3 above concerning the lack of proper antecedent basis for the term “reinforcement fiber.” As noted above, for purposes of examination herein, any reinforcement fiber in the applicable region of the shoe sole will be considered part of the “many, four to fifty, layers of reinforcement fiber.”
Additionally, it is noted that a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the Claim 4 recites the broad recitation “many” and the claim also recites “four to fifty” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary 
	The above issue is further compounded by the fact that the phrase “many” is a relative term. In the event that the range “four to fifty” is merely exemplary, neither the instant claim nor the specification provide a standard for ascertaining the requisite degree and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, for purposes of examination herein, it will be assumed that the narrower range of “four to fifty” layers is required. 

Regarding Claim 5, the instant claim recites the limitation “wherein at least the second base is arranged in a non-corresponding area excluding a corresponding area corresponding to the projection” which renders the claim indefinite because the structure associated with said limitation is unclear. What structure is encompassed by the phrase “non-corresponding”? What is “non-corresponding” relative to? Is said area merely any area of a shoe sole other than that which corresponds to the projection? For purposes of examination herein, the limitation at issue will be interpreted as such.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IDS reference Harada et al. (US 5,091,125 A), when taken with the evidence of Madhu ("Difference Between Natural Rubber and Vulcanized Rubber").
Regarding Claim 1, Harada teaches a sole of a shoe (see Example) comprising a first base (3) including a 7:3 weight ratio of unvulcanized natural rubber and styrene butadiene rubber and a projection (31) including as its main material said rubber mixture, the projection projecting from the first base (see Col. 8, lines 1-34 & Fig. 3). Harada also teaches at least one first glass reinforcement (21) fiber is provided in the first base and the projection so as to be oriented while being bent from the first base toward the projection (see Fig. 3). 
Regarding the limitation wherein the main component of the base and projection is a thermoplastic resin, the main component of Harada’s shoe sole is unvulcanized natural rubber. As evidenced by Madhu, natural rubber is a thermoplastic material (see Pg. 1). Accordingly, the shoe sole of Harada is regarded to encompass the full scope of the instant claim. 

Regarding Claim 2, Harada teaches the shoe sole according to Claim 1 above further comprising at least one second reinforcement glass fiber (21) buried in the first base (see Fig. 3). 

Regarding Claims 3-4, Harada teaches the shoe sole according to Claim 1 above. Likewise, the shoe sole includes approximately 20 layers of reinforcement fibers buried in at least a corresponding area of the first base that corresponds to the projection (see Fig. 3). 

Regarding Claim 5, Harada teaches the shoe sole according to Claim 1 above. Harada teaches a second base including as its main component natural rubber (i.e. the first thermoplastic resin of Claim 1) wherein said portion is arranged in a non-corresponding area excluding a corresponding area corresponding to the projection and wherein said portion is continuous with the first base. See the annotated diagram of Fig. 3 below which displays the areas referred to above. 


    PNG
    media_image1.png
    331
    743
    media_image1.png
    Greyscale


Regarding Claim 7, Harada teaches the shoe sole according to Claim 1 above. Harada suggests that the glass fibers (including the first reinforcement fiber) have a length of 6 mm (see Col. 8, lines 8-12) which falls within the claimed range of 5 to 60 mm. 

Regarding Claim 9, Harada teaches the shoe sole according to Claim 1 above. As seen from Fig. 3 of Harada, the projection can be considered a plate or blade-shaped spike/cleat.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanouchi et al. (US 2010/0028616 A1) in view of Mallick (Fiber-Reinforced Composites – 1.3.4 Sporting Goods Applications & 2.2 Matrix, Third Edition, CRC Press, 2007) and ASICS (“A Step Toward Supporting Athletes Reach Top Performance – Full Carbon Spec Spike Short-Distance Shoes Developed” 2012). 
Regarding Claim 1, Yamanouchi teaches a fiber-reinforced plate-like plastic having a plate and a protrusion rising on the plate wherein the plate and the protrusion each contain 
Yamanouchi teaches that the base and projection include a matrix resin (see [0085]) but the reference does not teach a material wherein said resin is a thermoplastic resin. In the analogous art of fiber-reinforced composite materials, Mallick suggests that the primary consideration in the selection of a matrix is its basic mechanical properties (see Pg. 18). Mallick also suggests that thermoplastic and thermoset matrices have certain advantages and disadvantages over each other. Specifically, a thermoplastic matrix has the main advantage of its high impact strength and fracture resistance, which in turn imparts excellent damage tolerance characteristics to the material relative to a thermoset matrix (see Pg. 19). Other advantages of a thermoplastic matrix include unlimited storage life at room temperature, shorter fabrication time, and postformability (see Pg. 19). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the composite material of Yamanouchi using a thermoplastic matrix for the benefit of its excellent damage tolerance characteristics (among others) as suggested by Mallick. 
Concerning the limitation wherein the material described above is a sole of a shoe, Yamanouchi in view of Mallick does not teach the use of their material as a shoe sole although Yamanouchi does suggest that the inventive fiber reinforced plastic may be used as a structural member of sporting goods (see [0168]). Note also that Mallick suggests that fiber-reinforced polymers are extensively used in sporting goods such as athletic shoe soles (see Pg. 8). In the analogous art of fiber reinforced plastics, ASICS teaches a sport shoe for short-distance track 

Regarding Claim 2, Yamanouchi in view of Mallick and ASICS teaches the shoe sole according to Claim 1 above. Yamanouchi also teaches said shoe sole material further comprises at least one second reinforcement fiber buried in the first base (see [0087] & Fig. 1). 

Regarding Claims 3-4, Yamanouchi in view of Mallick and ASICS teaches the shoe sole according to Claim 1 above. The shoe sole includes approximately 8 layers of reinforcement fiber including the first reinforcement fiber buried at least in a corresponding area of the first base that corresponds to the projection wherein the layers of reinforcement fiber extend in a direction in which the base extends (see Yamanouchi Fig. 1). Yamanouchi appears silent with respect to the number of orientations for the fibers in the base on Fig. 1. However, Yamanouchi teaches an exemplary material having a [+45/0/-45/90]2s layup (see [0142]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the material of the prior art combination with a similar layup structure which would include reinforcement fiber layers oriented in at least four directions. 

Regarding Claim 5, Yamanouchi in view of Mallick and ASICS teaches the shoe sole according to Claim 1 above. As seen from the images of the shoe sole disclosed by ASICS such as the first image on Pg. 2, the prior art combination also teaches a shoe sole comprising a second base including as its main the first thermoplastic resin of Claim 1 (see the arch & heel portion of the sole) wherein said portion is arranged in a non-corresponding area excluding a corresponding area corresponding to the projection (see the toe portion of the sole) and wherein said portion is continuous with the first base. 

Regarding Claim 6, Yamanouchi in view of Mallick and ASICS teaches the shoe sole according to Claim 1 above. The prior art combination appears silent with respect to the specific dimensions of the projection such as that of Fig. 1 in Yamanouchi and those displayed in the shoe soles of ASICS. However, Yamanouchi teaches an exemplary embodiment of their material according to Example 1 wherein the projection is formed by the mold depicted in Fig. 8 which has a depth of 10 mm (see [0141]-[0143]). In Example 1, the first reinforcement fibers have a length of 30 mm each (see [0141]). Note that the length of the first reinforcement fiber is greater than the height of the projection. 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the material discussed above with respect to Claim 1 such that it has the projection dimensions and fiber lengths discussed with regards to Example 1 of Yamanouchi. One of ordinary skill in the art would have reasonably expected the elements of the prior art to predictably maintain their respective properties or functions after they have been combined. Combining prior art elements according to known methods to yield predictable results is within the ambit the ordinarily skilled artisan. See MPEP § 2143 (A).

Regarding Claim 7, Yamanouchi in view of Mallick and ASICS teaches the shoe sole according to Claim 1 above. Yamanouchi suggests that the first reinforcement fibers may have a length of 10 to 100 mm (see [0092]) which encompasses the claimed range of 5 to 60 mm. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP § 2144.05.

Regarding Claim 8, Yamanouchi in view of Mallick and ASICS teaches the shoe sole according to Claim 1 above. The prior art combination appears silent with respect to the specific dimensions of the projection such as that of Fig. 1 in Yamanouchi and those displayed in the shoe soles of ASICS. However, Yamanouchi teaches an exemplary embodiment of their material according to Example 1 wherein the projection is formed by the mold depicted in Fig. 8 which has an average thickness of 2 mm (see [0141]-[0143]) which falls within the claimed range of 0.35 to 20 mm. 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the material discussed above with respect to Claim 1 such that it has the projection dimensions discussed with regards to Example 1 of Yamanouchi. One of ordinary skill in the art would have reasonably expected the elements of the prior art to predictably maintain their respective properties or functions after they have been combined. Combining prior art elements according to known methods to yield predictable results is within the ambit the ordinarily skilled artisan. See MPEP § 2143 (A).

Regarding Claim 9, Yamanouchi in view of Mallick and ASICS teaches the shoe sole according to Claim 1 above. As seen from the figures of ASICS, the projection can be considered a tubular spike. 





Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
Tanabe et el. (US 2017/0006962 A1) teaches a shoe sole including cloths formed of a strand of an oriented thermoplastic resin (see Abstract) wherein the shoe sole may be formed to include projections (see Fig. 12). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789